Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant’s election of Group 1, Claims 1-11 and 19, in the reply filed on 02/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
3. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: articulated arm 16 (found on pg 39 line 28).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3 and 6 in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the 

Claim Interpretation
5. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
7. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
8. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
9. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
10. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	i. The phrase “Means for generating at least one laser pulse” will be interpreted as an Er:YAG laser or other similar laser as stated in the applicant’s specification (Pg 40, Line 11)
	ii. The phrase “means for directing the at least one laser pulse” will be interpreted to include directing means such as a screen, lens array, or diffraction optics, as stated in the Applicant’s Specification (Pg 11, Line 7)
Claim Rejections - 35 USC § 102
12. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14. Claims 1-7, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauvar (US 20080234669, hereinafter Kauvar).
	15. Regarding Claim 1, Kauvar teaches an apparatus for non-ablative tissue regeneration (Title, Para. 0046, “Coagulation with the laser is achieved by delivering a series of non-ablative pulses”) comprising: means for generating at least one laser pulse comprising a wavelength (Para. 0034, “The laser output can be optionally delivered to the patient with a scanning handpiece,” Para. 0036, “In an embodiment, a laser device is adapted to be controlled by software or other means, which include, but ed of the at least one laser pulse, during which the second half of the pulse energy is delivered, is sufficiently short so that, given the wavelength and thus a corresponding penetration depth δ of the at least one laser pulse, a thermal exposure time texp of the tissue surface is shorter than 900 microseconds (Para. 0035, “The laser device can be controlled to deliver to the skin region predetermined values for one or any combination of pulse number, pulse duration, frequency, spot size, fluence and exposure time to provide coagulation without causing appreciable ablation. In an embodiment, the pulse duration is within the range of 100-700 microseconds”).

	16. Regarding Claim 2, Kauvar teaches the apparatus according to Claim 1, as shown above, wherein the thermal exposure time texp of the tissue surface is defined as a time interval in which the temperature of the tissue surface is above To + (Tmax - To)/2, wherein To defines an initial temperature of crit≤ 80◦C , as shown in the following paragraphs: Para. 0013, “The present invention relates to a method for treating skin to improve its appearance comprising: identifying a region of a patient's skin having an undesirable or damaged condition suitable for treatment; exposing the skin tissue region to a controlled source of energy that heats the skin region and causes coagulation of a limited layer of the region of tissue located within the range of 0-250 microns from the skin surface, including the epidermis, without causing appreciable ablation of the epidermal skin in the region;” Para. 0023, “Tissue is coagulated when it reaches temperatures of approximately 70 degrees Celsius. At temperatures of approximately 70 degrees Celsius, collagen within the dermal layer is irreversibly damaged. Beneath this layer of coagulated collagen, there is a zone of collagen which is heated to approximately 55-60 degrees Celsius, in which type I collagen fibrils shrink to a third their length. The depth of dermal thermal damage is determined histologically by measuring the zone of basophilic change on sections stained with hematoxylin and eosin. In clinical laser treatments, coagulation of skin tissue typically causes shrinkage of existing collagen, the stimulation of new collagen production, and the induction of an immune response at and/or around the site of treatment (Ross, E V., et al. Why Does Carbon Dioxide Resurfacing Work? Arch Dermatol 1999; 135:444-454)”,Para. 0035, “The laser device can be controlled to deliver to the skin region predetermined values for one or any combination of pulse number, pulse duration, frequency, spot size, fluence and exposure time to provide coagulation without causing appreciable ablation. In an embodiment, the pulse duration is within the range of 100-700 microseconds”).

	17. Regarding Claim 3, Kauvar teaches the apparatus according to Claim 1, as shown above, wherein the means for generating are adapted to select the wavelength of the at least one laser pulse so that the penetration depth δ of the at least one laser pulse is smaller than 30 micrometers, preferably 

	18. Regarding Claim 4, Kauvar teaches the apparatus according to Claim 3, as shown above, wherein the means for generating are adapted to select the wavelength of the at least one laser pulse between 2.6 and 3.2 micrometers or between 9.1 and 10.2 micrometers (Para. 0013, “The present invention relates to a method for treating skin to improve its appearance comprising: identifying a region of a patient's skin having an undesirable or damaged condition suitable for treatment; exposing the skin tissue region to a controlled source of energy that heats the skin region and causes coagulation of a limited layer of the region of tissue located within the range of 0-250 microns from the skin surface, including the epidermis, without causing appreciable ablation of the epidermal skin in the region;”).

	19. Regarding Claim 5, Kauvar teaches the apparatus according to Claim 1, as shown above, wherein the means for generating are adapted so that the energy delivery time ted of the at least one laser pulse is shorter than 600 microseconds, preferably shorter than 300 microseconds (“Para. 0035, “The laser device can be controlled to deliver to the skin region predetermined values for one or any combination of pulse number, pulse duration, frequency, spot size, fluence and exposure time to provide coagulation without causing appreciable ablation. In an embodiment, the pulse duration is within the range of 100-700 microseconds.”).



	21. Regarding Claim 7, Kauvar teaches the apparatus according to Claim 1, as shown above, wherein, for the thermal exposure time texp of the tissue surface, the treated tissue has a critical temperature Tcrit which is smaller than the tissue boiling temperature Tb; and wherein the means for generating are adapted to select the pulse energy of the at least one laser pulse sufficiently small so that the tissue surface is heated to a maximal temperature Tmax which is smaller than the critical temperature Tcrit of the tissue (Para. 0023, “Tissue is coagulated when it reaches temperatures of approximately 70 degrees Celsius. At temperatures of approximately 70 degrees Celsius, collagen within the dermal layer is irreversibly damaged. Beneath this layer of coagulated collagen, there is a zone of collagen which is heated to approximately 55-60 degrees Celsius, in which type I collagen fibrils shrink to a third their length. The depth of dermal thermal damage is determined histologically by measuring the 

	22. Regarding Claim 11, Kauvar teaches the apparatus according to Claim 1, as shown above, wherein the means for directing are adapted so that the at least one laser pulse generates two or more spots on the tissue surface (Para. 0037, “Pixilation typically works by the following concept: for any given beam or scan size, only a fraction of that beam or spot size is delivered to the tissue. In this way, microscopically or macroscopically small volumes of tissue of a determined diameter are exposed to the laser or energy source, with a constant distance of unaffected tissue between individual micro-beams. For each zone the laser or energy source targets and treats, the surrounding tissue is left unaffected and intact. In this way, pixilation allows treated skin to heal much faster than if the entire surface or volumetric area were treated at once. In an embodiment, the pixilation produces micro-beams of 50-2000 microns with a pitch of 50-2000 microns”), preferably with a spot size d in the range 0.3 mm ≤ d ≤ 1.5 mm (Para. 0034, “Alternatively, the laser output can be delivered through the lens of the laser which delivers radiation to a spot size of 0.5-20 mm, and/or a scanned pattern comprised of individual fixed diameter beams, typically 3-6 mm, and/or a pattern with a typical diameter of 3-20 mm created by an opticomehenical flashscanner, herein referred to as a flashscanned beam”).

	23. Regarding Claim 19, Kauvar teaches a method for non-ablative tissue regeneration (Title, Para. 0046, “Coagulation with the laser is achieved by delivering a series of non-ablative pulses”) which uses a laser system (Para. 0044, “The laser consists of a modular platform, two 2940-nm Er:YAG lasers, dual pulse modes, a user interface control panel, a flat-top beam profile, a self-aligning articulated arm, .

Claim Rejections - 35 USC § 103
24. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
25. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.

iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
27. Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kauvar (US 20080234669, hereinafter Kauvar) in view of Neev (US 10588694, hereinafter Neev).
28. Regarding Claim 8, Kauvar teaches the apparatus according to Claim 1, as shown above, wherein the means for generating are adapted to generate a plurality of laser pulses which are directed to the tissue surface (abstract, Para. 0035, “In another embodiment, the pulse number is within the range of 2-20 pulses. The pulses can be delivered as a macropulse or in a train as a series of pulses”). Kauvar does not explicitly teach wherein the means for generating are adapted to select the time tser between two successive laser pulses longer than 10 times the thermal exposure time texp of the tissue surface, preferably longer than 40 times the thermal exposure time texp of the tissue surface. However, in the art of non-ablative lasers for collagen regeneration, Neev teaches the usage of the time between successive laser pulses being longer than 40 times the thermal exposure time (Col. 6, Lines 13-24, “Beams should have a pulse duration that produces the desired results without significant collateral damage. In most cases this means pulse durations of ≤10.sup.−3 seconds, more preferably ≤10.sup.−5 seconds, more preferably ≤10.sup.−6 seconds, more preferably ≤10.sup.−8 seconds, more preferably ≤10.sup.−9 seconds, more preferably ≤10.sup.−10 seconds, and still more preferably ≤10.sup.−11 seconds. Most preferably the beam pulse duration is between 10.sup.−15 second and 10.sup.−12 seconds. Repetition rate is preferably at least 0.5 pulses per sec, more preferably at least about 5 pulses per sec, more preferably yet at least about 50 pulses per sec preferably, and more preferably yet at least about 500 pulses per sec”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauvar by Neev, i.e. by modifying the system of 

29. Regarding Claim 9, Kauvar modified by Neev teaches the apparatus according to Claim 8, as shown above, wherein the means for generating are adapted to select the time tser between two successive laser pulses shorter than 3 seconds, preferably shorter than 1 second (Kauvar Claim 36, “An erbium laser device having a control unit adapted to limit the output from the laser device to provide the following parameter ranges: pulse duration of 100-700 microseconds with pulse trains or macropulses consisting of 2-20 pulses of 100-700 microseconds delivered at a frequency of 10-50 Hz with a fluence of 0.5-2.5 J/cm.sup.2 and a spot size or scan size of 2-20 mm”).

30. Regarding Claim 10, Kauvar modified by Neev teaches the apparatus according to Claim 8, as shown above, wherein the means for generating are adapted to select the number of lasers pulses so that the total duration of the pulse train is shorter than 30 seconds (Kauvar Claim 36, “An erbium laser device having a control unit adapted to limit the output from the laser device to provide the following parameter ranges: pulse duration of 100-700 microseconds with pulse trains or macropulses consisting of 2-20 pulses of 100-700 microseconds delivered at a frequency of 10-50 Hz with a fluence of 0.5-2.5 J/cm.sup.2 and a spot size or scan size of 2-20 mm”).



Conclusion
	31. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	32. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	33. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski, can be reached at (571)-272-7230. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	34. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792